Per Curiam.
It has been held by repeated adjudications that the statutes of this state have no extraterritorial jurisdiction long before the case of Coats v. Donnell, 94 N. Y. 168, which merely reiterated that rule. Consequently the provisions respecting corporations contained in the Revised Statutes have no application to the plaintiff in this case, he being a director of a foreign corporation, against which he is proceeding to collect his debt, neither do the principles adverted to by the counsel for the appellant, in respect to the disabilities of directors and trustees of corporations. These disabilities simply apply to the giving of preferences by the corporation, and not to the ordinary procedure at law taken by a creditor of the corporation, although he may be an officer, for the purpose of securing his debt. That such was the rule at common law seems to be recognized by the court of appeals in the case of Throop v. Hatch Lith. Co., 125 N. Y. 530, 26 N. E. Rep. 742, the disability of the director in that case being expressly based upon the provisions of the statute. We think, therefore, that there was no ground presented for the vacation of the attachment, and that the order appealed from was correct. It has been urged upon the court that the appellant should be relieved from some of the hardships he has suffered, arising from the action of the special term in directing a reference upon the motion to vacate the judgment. We are unfortunately unable to relieve the appellant from the burdens which were thus imposed upon him, but because of them the order in question should be affirmed, without costs.